Orders, Supreme Court, New York County (Jane S. Solomon, J.), entered March 10, 2005, which granted defendants’ motions for summary judgment dismissing the complaint and denied plaintiff’s motions to extend his time to serve additional defendants, and interim order, same court and Justice, entered on or about December 22, 2004, which denied plaintiffs motion for recusal, unanimously affirmed, with costs.
Plaintiffs claims with respect to the amount due in foreclosure are barred by his stipulation of settlement in the foreclosure action (see Fifty CPW Tenants Corp. v Epstein, 16 AD3d 292, 294 [2005]), and an extension of time to serve additional defendants was properly denied in the absence of any merit to such claims (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 105 [2001]). The Justice, as sole arbiter of recusal absent statutory grounds not present here (see People v Moreno, 70 NY2d 403, 405-406 [1987]), properly based her articulated view of plaintiffs position not on extrajudicial sources, but on her own knowledge and accurate perception of the case (see Matter of Herskowitz v Tompkins, 184 AD2d 402, 404 [1992], appeal dismissed 80 NY2d 1023 [1992]). We have considered plaintiffs other contentions and find them unavailing. Concur—Andrias, J.P., Saxe, Friedman, Catterson and Malone, JJ.